DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 12/09/2020 is acknowledged. 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 12/09/2020. Currently, claims 1-13 are pending. Claims 1-6 are examined for the purpose of this prosecution. Claims 7-13 have been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite a system for providing quarantine information to a user.
Exemplary claim 1 recites in, 
…capable of receiving the informational link and generating a request for quarantine information based upon the informational link; and 
…receiving the request for quarantine information along with location-specific information and user-specific information, and generating user-specific quarantine information for transmission and display to the user on the portable electronic device. 
The claim recites the limitations of 1) collecting data (informational link) and sending a quarantine information request, and 2) processing the request and transmitting the result for display to a user. 
The collecting, processing and displaying steps describe database management of quarantine information. The collecting, processing and displaying steps cover certain methods of organizing human activities. 
This judicial exception is not integrated into a practical application because the additional element describes a system with one or more structural components (server and portable electronic device). The recited structural components are used to perform the collecting, processing and displaying steps. The structural components in the steps are recited at a high level of data collection, processing and display (collecting information link, generating a request, processing the request and displaying the result). The recitation of the structural components is no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element 
Dependent claims 2-6 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2016/0110683 (Gupta et al. – hereinafter Gupta), and further in view of U.S. Patent Appl. Pub. No. 2013/0110580 (Sholl et al. – Sholl).

Referring to claim 1, Gupta discloses a technical system for providing plant quarantine information to a user, the system comprising: 
a quarantine tag with an informational link, the quarantine tag associated with a plant; [See paragraphs 0028, 0029, 0031, 0032, 0046]
a portable electronic device containing location-specific and user-specific information, and capable of receiving the informational link and generating a request for quarantine information based upon the informational link; and [See paragraphs 0015, 0017, 0023, 0026, 0032, 0035, 0036, 0040, 0043]  
a quarantine server receiving the request for quarantine information along with location-specific information and user-specific information. [See paragraphs 0013, 0020, 0030, 0039, 0040, 0043, 0046, 0057] 
Gupta does not explicitly disclose the limitation: a quarantine server for generating user-specific quarantine information for transmission and display to the user on the portable electronic device. 
Sholl teaches a system with the limitation: a quarantine server for generating user-specific quarantine information for transmission and display to the user on the portable electronic device. [See paragraphs 0019, 0023, 0032, 0041-0043, 0047, 0051, 0056] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Gupta to have 

Referring to claim 2, the combination of Gupta and Sholl discloses the technical system of claim 1, wherein the informational link is a hyperlink to an internet website. [See Gupta paragraphs 0032, 0059] 

Referring to claim 4, the combination of Gupta and Sholl discloses the technical system of claim 1, wherein the informational link is an RFID tag. [See Gupta paragraphs 0028, 0029]

Referring to claim 5, the combination of Gupta and Sholl discloses the technical system of claim 1, wherein the portable electronic device displays user-specific quarantine information in the form of an interactive quarantine map to the user displaying a location of the user on the map with respect to a quarantine zone. [See Sholl paragraphs 0023, 0047, 0048, 0055, 0065, 0073, 0091, 0117] 

Referring to claim 6, the combination of Gupta and Sholl discloses the technical system of claim 5, wherein the interactive quarantine map displays a location of a destination for the plant with respect to the quarantine zone. [See Sholl paragraphs 0023, 0047, 0048, 0055, 0065, 0073, 0091, 0117] 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Sholl, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2014/0252086 (Talley).

Referring to claim 3, the combination of Gupta and Sholl discloses the technical system of claim 1 above. The combination does not explicitly disclose the limitation: wherein the informational link is a QR code. 
Talley teaches a system with the limitation: wherein the informational link is a QR code. [See paragraphs 0021, 0032, 0043] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Gupta and Sholl to have incorporated a QR code feature as in Talley with the motivation of storing and retrieving data associated with an object. [See Talley paragraphs 0021, 0032, 0043] 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687